Although it appears that the writ of error, which operated as a supersedeas had issued in the name of Johnson, when the execution was in the name of Caldwell, which was intended to have been superseded ; yet, from the whole circumstances of the case, it appears, nay, indeed it was acknowledged by Caldwell, that he knew the supersedeas was intended to stay the execution in his name. He having proceeded to compel a sale under the execution in his name when there was no judgment which authorized the issuing the execution, when he had actual notice that a supersedeas was awarded to stay proceedings on that execution, and having become the purchaser of the property exposed to sale, he has been guilty of a gross contempt of the authority and process of this court. It *342is, therefore, ordered that the said William Caldwell do restore and deliver to the said John Smith, at the said Smith’s dwelling house, the three negro boys purchased by him at the said sale» which is hereby set aside and declared void. And it is further ordered, that the execution in the name of the said Caldwell, under which the said sale was made, be quashed, and that the said Caldwell pay to the said Smith his costs in this behalf expended.
And the said William Caldwell having been attached to answer the contempt aforesaid, and having failed to appear, it is adjudged and ordered that he make his fine to the commonwealth by the payment of ten pounds for the offense aforesaid and all the costs incurred herein.